 192DECISIONS OF NATIONALBonnie Foods,Inc., d/b/a Don'sSuper Valu andRetail Store Employees Union,Local No. 444, af-filiatedwith the RetailClerksInternational As.sociation,AFL-CIO. Case 30-CA-682June 24, 1968DECISION AND ORDERBY MEMBERS BROWN, JENKINS,AND ZAGORIAOn February 29, 1968, Trial Examiner John F.Funke issued his Decision in the above-entitledproceeding,finding that Respondent had not en-gaged in unfair labor practices as alleged in thecomplaint and recommending that the complaint bedismissed in its entirety,as set forth in the attachedTrial Examiner's Decision.Thereafter,the GeneralCounsel filed exceptions to the Trial Examiner'sDecision and a supporting brief,and Respondentfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended,the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulingsof the TrialExaminer made at the hearing and finds that noprejudicial error was committed.The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision,the exceptions andbriefs, and the entire record in the case,and herebyadopts the findipgs,conclusions,and recommenda-tions.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that the complaint herein be,and it herebyis, dismissed in its entirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN F.FUNKE, Trial Examiner:Upona chargefiledOctober30, 1967,and an amended chargefiledDecember22, 1967,by Retail Store Em-ployees Union,Local No.444, affiliated with theRetail Clerks International Association,AFL-CIO,herein the Union,against Bonnie Foods,Inc., d/b/aDon's Super Valu, herein the Respondent, theGeneralCounsel issuedacomplaintdatedLABOR RELATIONS BOARDDecember28, 1967,alleging Respondent had un-lawfullyannounced and enforced a rule againstunion solicitationamong employees and hadrefused to bargain in good faith with the Union byunilaterally adopting said rule against union sol-icitation in violation of Section 8(a)(1) and (5) ofthe Act.Thisproceeding,with all parties represented, washeard by me at Milwaukee, Wisconsin, on January31, 1968.At the conclusion of the hearing theparties were given leave to file briefs and briefswere received from the General Counsel andRespondent on February 21.Upon the entire record in this case and from myobservation of the witnesses while testifying, I makethe following:FINDINGSAND CONCLUSIONSI.THE BUSINESS OF THE RESPONDENTRespondent,a Wisconsin corporation,maintainsa retail grocery store at Hartford,Wisconsin, whereit is engaged in the sale of meats, groceries,and re-latedproducts.During a representative yearRespondent'ssalesexceed$500,000 and itspurchases made from points outside the State ofWisconsin exceed $50,000.Respondent is engaged in commerce within themeaning ofthe Act.II.LABOR ORGANIZATIONINVOLVEDThe Unionisa labor organizationwithin themeaning ofthe Act.III.THEALLEGED VIOLATIONS OF THE ACTA. The FactsOn or aboutJuly 14,1967,1 the Union started or-ganizing the employees of Respondent's Hartfordstore.Michael Gazzana and John Decker, unionrepresentatives,did the organizing and accordingtotheir testimony the organizing was conducted dur-ing visits to the store and on store premises.On August 17 an election was conducted amongthe employees at the Hartford store and on August28 the Union was duly certified as the collective-bargaining agent of the employees by the NationalLaborRelations Board.(Case 30-RC-684.)OnOctober 12 a union shop election was conducted bytheWisconsin Employment Relations Committee.(Wisconsin law provided that at least two-thirds ofthe employees vote in favor of a union-securityclause and that at least one-half the employees par-ticipate in the election.)Following this election the'Unless otherwise noted all datesrefer to 1967.172 NLRB No. 27 DON'S SUPERVALU193Union sent to all employees a letter(G.C. Exh. 3)which read:TO EMPLOYEES OF:DON'S SUPER-VALU STORE:Dear fellow clerk:As you know, Local 444 of theRetail StoreEmployeesUnion,AFL-CIOwon theRepresentation Election conducted by the Na-tional Labor Relations Board at your store.You have chosen this union to beyourrepresentative to bargain with your employerin all matters pertaining to your place of em-ployment.In order for this union to most effectively bar-gain forYOU,we must be aware of how manyemployees are backing our efforts to improveyourwages,hours and other employment con-ditions.So that we may know the supportYOUare giv-ing us, we request that,ifyouhave not alreadydone so,youjoin this union by not later thanNovember 1, 1967. .Withyourvigorous support the union willknow how far it may go in negotiating andsecuring improved wages and benefits forYOU.Without your support,the union cannot effec-tively perform the job for YOU and it would befutile to start negotiations without everyonepulling together.Representatives Decker & Gazzana will be inyour store Friday, October 27, 1967 at 2:00P.M. at which time you will be asked to jointhe union and pay November dues.Yours very truly,MICHAEL J. BURTAK,Sec-Treas.JOHNDECKER, Bus.RepresentativeMIKE GAZZANA,Business RepresentativeCharles Fuller,at that time store manager, testifiedthat he received a copy of the letter on either Oc-tober 25 or 26. Donald Kerr,president of Respon-dent and sole stockholder since July 1, testified thathe saw the letter about that time, that he and Fullerdiscussed it and decided:Simply that we were going to allow the Unionto come in and bargain.We were going to bar-gain in good faith with them,but that we didn'thave to bargain during working hours.Kerr then instructed Fuller to post a notice whichhad been preparedby Fullerafter consultation withRespondent's attorney,Patrick Brigden.Handwrit-ten in broad crayon strokes the notice(G.C. Exh.2) read:There will bepositivelyNO solicitationfrommagazine salesmen,insurancemen and othersalesmen unless permissionis granted.CharlieItwas posted about 8 a.m. near the timeclock andadjacent to the area where the employees tooktheircoffeebreaks.Although the notice wasrestricted by its language to salesmen there is nodoubt that it was inspired by and directed at theunion organizers. Calling attention to the last para-graph of the letter,counsel asked Kerr:Did you give Mr. Fuller any instructions withrespect to the prospective visit of the unionrepresentatives?A. Yes,Idid, I instructed him to post thenotice that has been admitted here in evidence.TRIAL EXAMINER: General Counsel's Num-ber 2.A. Yes.0. (By Mr.Brigden)Did you give him anyoral instructions?A. Yes.Q.What were they?A. That hewas to post this. He was not toargue or fight with anybody but our policywould remain as it had been in the past, thatthese things had to be handled other than dur-ing working hours.Just why the notice was drafted in terms which con-cealed its real purpose and why Fuller in histestimony chose to be evasive on this issue is notreadily discerned.In any event,Kerr's testimonyresolved such doubt as might exist.On Friday the 27th Gazzana and Decker went tothe store and Gazzana and Fuller had a conversa-tion in the parking lot as Gazzana was leaving thestore and Fuller was entering.Gazzana's testimonyreads:A.Well, the first conversation we had hewas going back inside the store after I had leftand he didn't say anything to me when I said"hello" to him. That'swhat precipitated theconversation.As I said,he was going in thestore and after I said"hello" to him he turnedaround and came back out and he started toinform me that the employees couldn't talk tous, by "us" meaning John Decker and myself,you know, I thought-354-126 O-LT - 73-pt. 1 - 14 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDTRIAL EXAMINER: YOUwereoutsidethestore in the parking lot or the entrance?THE WITNESS: Yes, standing alongside theentrance to the store.TRIAL EXAMINER: All right.THE WITNESS: SO, like I said, he startedtelling us we couldn't bother the employees inthe store anymore and we couldn't come in tosee them until we had a definite provision inthe contract stating that we could. I told himthat I wasn't positive legally at the time if wecould go in and talk to them the way we hadbeen, so I told him it was for that reason that Ileft before any of the employees there wouldget themselves into trouble for talking to mebecause it seemed like they would. And thenhe mentioned, like I said, about us not having aprovision in the contract.As to what he had done in the store, Gazzanatestified:Q. Now, just backtracking for a moment,you had been in the store prior to that conver-sation?A. Yes, I had.0. All right. What happened when you wentinto the store?A.Well, on the way in I was talking to GeneDerge, an employee there, this was just on theway into the store, and then immediately afterentering the store I went to the bakery depart-ment and I inquired from the woman there ifthe baker was there, Mr. Steenbergen. She in-formed me that he'd gone for the day. I askedher if the employees there had gotten togetherat all to determine if they wanted to becomeunionmembers or anything like this, youknow, if they were going to sign up and jointhe union which I think we made it clear in ournote that we sent to them that that was justabout the reason we were coming up there for,and she told me that they hadn't gottentogether or anything like that. So I asked herhow she personally felt about it and she saidshe didn't know, and she mentioned that shewasn't supposed to be talking to us anymore inthe store or anything like that. I got the impres-sionfrom her thatshe was-MR. BRIGDEN: Objection.TRIAL EXAMINER: Sustained.0. (By Mr. Selby) Just tell us what you re-member being said?A.Well, without being definite I think shemade mentionto Charlietellingher that theyweren't supposed to talk to us in the store oranything like that anymore.Fuller's version of their conversation is that hehad seen Gazzana in the store and that he asked2The General Counsel offeredsome entirely irrelevant testimony in-dicating theemployeesengaged in soliciting for various causes,but Respon-dent placed no restrictions upon its employeeshim, on the parking lot, not to bother the em-ployees on a busy Friday afternoon and added thatifGazzana would play ball with him he would playball with Gazzana.B.ConclusionsThe General Counsel has stated the issues as:A.Whether Respondent, on October 27,violated employee Section 7 rights because itdiscriminatorily promulgated a rule prohibitingunion solicitation among employees?B.Whether such promulgation constitutes arefusal to bargain as it was accomplishedwithout notice to or consultation with theUnion?A great deal of testimony was taken as towhether Respondent had a rule against solicitationby outside solicitors prior to October. Although thetestimony is confusing and contradictory, I find itdid not. Certainly no such rule had been reduced towriting nor had it been made known to all the em-ployees. There is no evidence that such a rule hadbeen enforced prior to October 27. On that day therulewas posted and, as has been found, it wasdirected against union activity by union organizerson store premises.The U.S. Supreme Court has agreed upon therightof an employer to restrict solicitation bynonemployee organizers on company premises inN.L.R.B. v. Babcock & Wilcox,351 U.S. 105. Thisrule respecting nonemployee organizers has beenstated by the Board inWalton Manufacturing Com-pany,126 NLRB 697, 698, as follows:3.No-solicitationor no-distribution ruleswhich prohibitunionsolicitation or distribu-tion of union literature by nonemployee unionorganizers at any time on the employer's pro-perty are presumptively valid, in the absence ofa showing that the union cannot reasonablyreach the employees with its message in anyother way, or a showing that the employer'snotice discriminates against the union by al-lowing other solicitation or distribution.Itseemstherefore clear that the rule posted byRespondent was proper and lawful even though itsmanifest intent was to include nonemployee or-ganizers within its proscription. The sole question iswhether it was discriminatively applied to the or-ganizers. As to this there is no evidence for neitherGazzana nor Decker requested permission to enterthe premises after that date and there is notestimony that any salesmen or other nonemployeesolicitors were given or denied permission.' ThereisKerr's testimony, self-serving and thereforesuspect but nevertheless uncontradicted,3 that hadthe union organizers asked for permission to speak8 I did, however,find Kerr a credible witness. DON'S SUPERVALU195to the employees during slack or break periods itwould have been granted. The organizers never puthim to the test.Prior to October 27 the organizers were neverdenied access to the store or its employees so noclaim of discrimination can be raised despite theamount of testimony taken on this irrelevant issue.'The posting of the notice was prompted by theunion letter dated October 24 when Respondentwas put on notice that the organizers would visitthe store for the purpose of soliciting membershipsand collecting dues. The visit was to take place notonly during working hours but during a peak work-ing period.' If the General Counsel contends thatRespondent was prohibited from protecting itslegitimate interests and uninterrupted service of itscustomers because it had not previously interferedwith the organizers he seeks to impose anotherlimitation upon the no-solicitation rule. I do notfind it within the province of a Trial Examiner toextend the rule for the purpose of finding a viola-tion on these facts absent any indication that theBoard would so extend or apply it.As to the secondissue,Respondent admittedlyposted the notice without consultation with theUnion. Thisraisesthe question of whether unionsolicitation of employees by nonemployees duringworking hours constituted a "condition of employ-ment" on which the Respondent was required tobargain.' I would say that the answer to thatquestion was provided byBabcock & Wilcox, supra,and by that hallowed cliche of labor law that"workingtimeis for work." I am not going to holdthat an employer must bargain as to whether thepublic area of a retail store be turned over to unionorganizersduringworking hours to assist theunion's recruitment campaign. There are questionswhich arise in the field of labor-management rela-tions which can be answered by the application ofcommonsense,however heretical that may seem,and this appears to be one of them. To hold other-wise would be to put the Union in a position to de-manda quid pro quoat the bargaining table if itacquiesced in an employer's assertion of his right.Based on the foregoing findings and conclusionsand upon the entire record in this case, I make thefollowing:CONCLUSIONS OF LAW1.The Respondent has not violated Section8(a)(1) of the Act.2.Respondent has not violated Section 8(a)(5)of the Act.RECOMMENDED ORDERItisrecommended that the complaint bedismissed in its entirety.' For what it is worth,Gazzana and Fuller had a conversation in abackroom of the store in which union benefits were discussed and whichlasted 15 or 20 minutes.This was at a time when Fuller was assistant storemanager and took place at his request' There is no denial of the testimony of Respondent'switnesses thatFriday afternoons and evenings constituted a peak period and it is certainlya matter of common knowledge among those who market6 It might be noted that the foreclosure of union solicitation was not ab-solute-itwas qualified by the "permission"language As has been stated,the Union made no request to speak to the employees at a "reasonable"time Nor was there any showing that the usual means of access to the em-ployees were not available to the UnionSeeN L R B v.Avondale Mills,357 U S. 359, 363,364